DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khabashesku et al. (US 2006/0166003) in view of Patel et al. (US 2012/0328811).
Regarding claim 1: Khabashesku et al. teaches an article/composite (abstract) comprising a cured polymer (abstract) having an elongation at break of 5.5-8.5 % (table 2). While Khabashesku et al. does not teach the exact method of determining the properties, the method of determining the properties does not materially affect the property itself.  Even if two different methods produced slightly different numbers for the elongation at break, the elongation at break disclosed by Khabashesku et al. is so far into the range that the slight differences would not put the properties outside of the claimed ranges.  
Khabashesku et al. does not disclose the flexural strength claimed. However, Patel et al. teaches an article/product comprising a cured polymer (abstract) having a flexural strength of 19,500 psi (table 4).  Khabashesku et al. and Patel et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and amine products.  At the time of the invention a person having ordinary skill in the art would have found it obvious to formulate the composition of Khabashesku et al. as in Patel et al. to achieve the claimed flexural strength and would have been motivated to do so in order to have a stronger product.
Regarding claim 2: Khabashesku et al. teaches a tensile strength of 83-104 MPa (12,038-15,084 psi) (Table 2).
Regarding claim 4: Khabashesku et al. teaches the basic claimed article as set forth above. Not disclosed is the glass transition temperature.  However, Patel et al. teaches similar composition having a glass transition greater than about 175 °C (para. 21). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the glass transition temperature of Patel et al. in the composition of Khabashesku et al. and would have been motivated to do so since a high glass transition temperature is desirable for reinforced composites. 
Regarding claim 5: Khabashesku et al. teaches an epoxy polymer (abstract).
Regarding claim 7: Khabashesku et al. teaches a primary or secondary amine (cycloaliphatic diamine) (para. 30 or para. 47), and an aromatic amine (para. 30 or para. 47). The diethyltoluenediamine, for example, disclosed by Khabashesku et al., has a molecular weight of 178 g/mol.
Regarding claim 9: Khabashesku et al. teaches a primary amine and a secondary amine, namely triethylenetetramine (para. 47).


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khabashesku et al. (US 2006/0166003) in view of Patel et al. (US 2012/0328811)
as applied to claim 7 set forth above and in view of Allemand et al. (US 2010/0307792).
Regarding claims 8 and 12: Khabashesku et al. teaches the basic claimed article as set forth above. Not disclosed are the specific aromatic amines claimed.  However, Allemand et al. teaches an imidazole, specifically 5,6-dimethylbenzimidazole (para. 72). Khabashesku et al. and Allemand et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the imidazole of Allemand et al. in the composition of Khabashesku et al. and would have been motivated to do so since the compound also acts as a corrosion inhibitor. 

Claims 10, 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Khabashesku et al. (US 2006/0166003) in view of Patel et al. (US 2012/0328811) as applied to claims 1, 7 and 9 set forth above and in view of Park et al. (US 2008/0213487).
Regarding claims 10, 11, and 31: Khabashesku et al. teaches the basic claimed article as set forth above.  Not disclosed is a curing component selected from those claimed, particularly histamine.  However, Park et al. teaches a similar composition (para. 61) using histamine as an epoxy hardener (para. 64).  Khabashesku et al. and Park et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and amine compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the histamine hardener of Park et al. in the composition of Khabashesku et al. and would have been motivated to do so since it can be used in thermal curing, as evidenced by Park et al. (para. 64).

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
A) The amendments have overcome the 35 USC §112 rejections.
B) Applicant’s arguments with respect to the flexural strength have been considered but are moot because of the new ground of rejection in view of Patel et al. (US 2012/0328811). Applicant’s argument that the claimed articles exhibit an unexpectedly high flexural strength is not persuasive since Patel et al. also achieves the claimed flexural strength.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767